EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on 6/18/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended). A hand vacuum cleaner comprising: (a) a main body having an upper end, a lower end, a front end, a rear end, and a handle,  positioned at the upper and front ends, the handle having a hand grip portion; (b) a suction motor and fan assembly having a suction motor axis of rotation, the suction motor and fan assembly is positioned in an air flow path extending from the dirty air inlet to a clean air outlet; and, (c) an air treatment member positioned at the front end of the main body and a pre-motor filter media positioned in the air flow path, wherein the pre-motor filter media is positioned in a pre-motor filter housing provided at the lower end of the main body and having an upper end, a lower end, and a sidewall extending between the upper end of the pre-motor housing and the lower end of the pre-motor filter housing and the sidewall extending in a direction extending away from the lower end of the main body first portion of the sidewall of the pre-motor filter housing comprises a portion of an exterior surface of the hand vacuum cleaner and the lower end of the pre-motor filter housing, the first portion of the sidewall, and a second portion of the sidewall of the pre-motor filter housing which includes a pre-motor filter housing air inlet are removable from the main body in the direction extending away from the lower end of the main body 
Claim 21 (Currently Amended). The hand vacuum cleaner of claim 1 wherein the air treatment member has a front end, a rear end, and a central longitudinal axis extends between the front and rear of the air treatment member wherein the central longitudinal axis extends generally horizontally when the hand grip portion is oriented upwardly and forwardly.
Claim 22. (Currently Amended) The hand vacuum cleaner of claim 1 wherein the air treatment member has an air outlethousing air inlet abuts the air treatment member air outlet.
Claim 23 (Currently Amended). A hand vacuum cleaner comprising: (a) an air flow path extending from a dirty air inlet to a clean air outlet, the dirty air inlet is positioned at a upper end and a front end of the hand vacuum cleaner; (b) a suction motor and fan assembly positioned in the air flow path, the suction motor and fan assembly having a suction motor axis of rotation; (c) an air treatment member positioned at the front end of the hand vacuum cleaner and in the air flow path; and, (d) a pre-motor filter housing positioned at a lower end of the hand vacuum cleaner having a pre-motor filter media positioned therein, air after passing through the pre-motor filter travels exits the filter housing in a flow direction, a first portion of the pre-motor filter housing sidewall extending in the flow direction comprises a portion of an exterior surface of the hand vacuum cleaner wherein, when the pre-motor filter media is positioned in the pre-motor filter housing, the pre-motor filter media is positioned in the air flow path, wherein a lower end of the pre-motor filter housing, the first portion of the sidewall, and a second portion of the sidewall of the pre-motor filter housing which includes a pre-motor filter housing air inlet together with are downwardly from the lower end of hand vacuum cleaner while the air treatment member remains attached to the hand vacuum cleaner.
Claim 24 (Canceled).
Claim 26 (Currently Amended) The hand vacuum cleaner of claim 23 wherein the air treatment member has an air outlethousing air inlet sealingly engages the air treatment member air outlet.
Claim 28 (Currently Amended) A hand vacuum cleaner comprising: (a) an air flow path extending from a dirty air inlet to a clean air outlet, the dirty air inlet is provided at a front and a top at a front portion of the hand vacuum cleaner and in the air flow path; and, (d) a pre-motor filter housing having a pre-motor filter media positioned therein, wherein a portion of the pre-motor filter housing is positioned at lower end of the hand vacuum cleaner, the pre-motor filter housing having an upper end, a lower end and a sidewall positioned between the upper end and the lower end, a first portion of the sidewall of the pre-motor filter housing comprises a portion of an exterior surface of the hand vacuum cleaner wherein, when the pre-motor filter is positioned in the pre-motor filter housing, the pre-motor filter is positioned in the air flow path; wherein the lower end, the first portion of the sidewall, and a second portion of the sidewall of the pre-motor filter housing which includes a pre-motor filter housing air inlet are removable downwardly from the hand vacuum cleaner while the air treatment member remains affixed as part of the hand vacuum cleaner.

Reasons for Allowance
Claim(s) 1, 3-4, 7-9, 11, & 16-28 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1, 23, & 28 none of the prior art references when cited separately or together discloses "the pre-motor filter housing having an upper end, a lower end and a sidewall positioned between the upper end and the lower end, a portion of the sidewall of the pre-motor filter housing comprises a portion of an exterior surface of the hand vacuum cleaner wherein, when the pre-motor filter is positioned in the pre-motor filter housing, the pre-motor filter is positioned in the air flow path, wherein the lower end and 
Regarding claim(s) 1, 23, & 28, the closest prior art Paulla et al. (WO 2017/083497 A1) discloses "With reference to FIGS. 12 and 13, the filter chamber 180 is openable from the top 54 of the main body 26 when the handheld vacuum cleaner 10 is positioned on a horizontal surface. In particular, a removable 
Claims 3-4, 7-9, 11, 16-22, & 24-27 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 19, 2021